Citation Nr: 1002725	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability, to 
include tinea cruris.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from December 1962 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that medical evidence which suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits may trigger VA's duty to provide a medical 
opinion.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if the record before the Board 
contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The appellant's VA treatment records indicate he has been 
diagnosed with tinea cruris.  In his September 2006 claim and 
his November 2007 substantive appeal, the appellant asserted 
that he has had tinea cruris since service.  An October 2008 
opinion from Dr. S.V., M.D., noted that damp conditions in 
Vietnam could certainly have contributed to the appellant's 
development of tinea cruris.  The October 2008 opinion 
suggests there is a nexus between the tinea cruris and 
service, but does not rise to the level of at least 
equipoise, as required for a decision on the merits.  Since 
there is evidence satisfying two requirements of service 
connection, including evidence of a current disability and 
evidence of an association between the disability and 
service, a medical nexus opinion is necessary to make a 
decision in the appellant's claim.  See Charles v. Principi, 
16 Vet. App. 370 (2002); McLendon, 20 Vet. App. 79.  The 
appellant was not provided with a VA examination on this 
question.  Therefore, the RO must obtain a clarifying VA 
examination.  

The file indicates the appellant has been treated for tinea 
cruris at the VA.  The VA treatment records in the file only 
date to February 2008.  Consequently, the Board requests the 
appellant's complete VA treatment records from February 2008 
to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA 
treatment records from February 2008 to 
present.  If no records are available, the 
claims folder must indicate this fact.

2.  The appellant should be scheduled for 
a VA examination for the purpose of 
determining whether it is at least as 
likely as not that the appellant's tinea 
cruris, or any other skin disability 
found, is related to his service.  The 
claims file must be forwarded to the VA 
examiner.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a skin disability.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
	


____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


